 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   Celeste Pang
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 18-00059 MCE
10
                                     Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                          ORDER TO CONTINUE CASE TO 5/2/19 AT 10:00
12                                                        A.M.
     CELESTE PANG,
13                                   Defendant

14
                                                     STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Cameron Desmond, and
16
     Defendant Celeste Pang, represented by Attorney Dina Santos, hereby stipulate as follows:
17
            1.      By previous order, this matter was set for status on March 28, 2019.
18
            2.      By this stipulation, defendants now move to continue the status conference until May 2,
19
     2019, and to exclude time between March 28, 2019, and May 2, 2019 under Local Code T4. Plaintiff
20
     does not oppose this request.
21
            3.      The parties agree and stipulate, and request that the Court find the following:
22
                    a)       Counsel for defendant requires additional time to continue to review discovery,
23
            conduct investigation, and to otherwise prepare for trial. Counsel for defendant believes that
24
            failure to grant the above-requested continuance would deny them the reasonable time necessary
25
            for effective preparation, taking into account the exercise of due diligence. The government does
26
            not object to the continuance.
27
                    b)       Based on the above-stated findings, the ends of justice served by continuing the
28

      Stip. & Order Continuing Status Conf. & Excluding   1
      Time Periods Under Speedy Trial Act
30
 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of March 28, 2019, and May 2, 2019,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendants request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendants in a speedy trial.

 9          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13    Dated: March 26, 2019                                     MCGREGOR SCOTT
                                                                United States Attorney
14

15                                                              /s/ Cameron Desmond
                                                                CAMERON DESMOND
16                                                              Assistant United States Attorney

17

18 Dated: March 26, 2019                                    /s/ Dina L. Santos
                                                            DINA L. SANTOS, ESQ.
19                                                          Attorney for CELESTE PANG
20

21
                                                          ORDER
22
            IT IS SO ORDERED.
23
     Dated: March 29, 2019
24

25

26

27

28

      Stip. & Order Continuing Status Conf. & Excluding     2
      Time Periods Under Speedy Trial Act
30
